Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00628-CR

                                       Steven Mitchell GARY,
                                              Appellant

                                                v.
                                           The STATE
                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2945
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 9, 2015

DISMISSED FOR LACK OF JURISDICTION

           On September 10, 2015, Steven Mitchell Gary filed a pro se notice of appeal. The notice

of appeal stated that Gary was given a personal recognizance bond on February 24, 2014, which

was “subsequently revoked” by the trial judge. The notice explained that Gary wishes to appeal

the judge’s decision to revoke his bond. On October 8, 2015, the clerk’s record was filed. It reflects

that there is no judgment in the underlying trial court cause and that this appeal is interlocutory.

           Courts of appeal have jurisdiction of an appeal by a criminal defendant only after a

conviction or when an interlocutory appeal is specifically authorized by statute. See Ragston v.
                                                                                        04-15-00628-CR


State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). The Texas Court of Criminal Appeals has held

that “[t]here is no constitutional or statutory authority granting the courts of appeals jurisdiction to

hear interlocutory appeals regarding excessive bail or the denial of bail.” Id.; see also Wright v.

State, 969 S.W.2d 588, 589-90 (Tex. App.—Dallas 1998, no pet.) (pretrial order revoking bond

was interlocutory order and not appealable).

       We ordered appellant to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant filed a response indicating that this court does not have jurisdiction over

this appeal. We therefore dismiss this appeal for lack of jurisdiction.


                                                   PER CURIAM

Do not publish




                                                  -2-